Title: To John Adams from Oliver Wolcott, Jr., 14 September 1798
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir.
Trenton Sept. 14. 1798.

I have the honour to enclose a Report on the proposals of Henry Dearborn for erecting two Light Houses in North Carolina.
The distresses in the City increase; attempts are making to draw all the people possible from the scene of danger; about fifteen hundred of the most indigent are encamped on the Common;—another Camp for such as are able to support themselves is forming, which may contain about two thousand persons;—About Fifty orphans have been recd. by the Managers of the Alms House—Fenno has been reported to be dead, but I understand that there are hopes of his recovery—The Cashier and several of the Clerks of the Bank are sick.
The disorder has appeared at Fort Mifflin among the Soldiery—it is violent at Wilmington—and has carried off two of the Inspectors of the Revenue—I have given permission to remove the Custom House to New Castle or Port Penn—as the Collector shall judge out—
This place continues healthy, and I know of nothing respecting the Treasy Department which requires to be mentioned to the President.
I have the honour to be / with perfect respect / Sir, your obedtOliv Wolcott.
 Enclosure
                                                Treasury Department Trenton September 14th. 1798.

The Secretary of the Treasury respectfully Reports to the President of the United States.
That in pursuance of the Report made by the Secretary on the 9th. day of February 1798, and approved by the President, proposals have been renewed in different parts of the United States, for erecting by Contract a Light–House of the first rate, on the head Land of Cape Hatteras, and a lighted Beacon on a wooden frame fifty five feet high, on Shell Castle Island in the harbour of Ocracock in the State of North Carolina, pursuant to an act of Congress passed on the 13th. day of May 1794.
The Competitors for the Contract are John Mc.Comb Junr. of the State of New York who has renewed an offer made in 1797, to build the Light House only, for the sum of Thirty Seven thousand five hundred Dollars—Also Henry Dearborn of Maine in the Commonwealth of Massachusetts, who has offered to build both the Light House and Beacon for the sum of Thirty eight Thousand four hundred and fifty Dollars.
The sum appropriated for these objects by an Act of Congress passed on the 10th. of July 1797, is Forty four thousand Dollars.
The Secretary herewith transmits a copy of the communication made by the Commissioner of the Revenue dated the 11th instant, with the original proposals, and respectfully submits it as his opinion, that it is expedient to form a Contract with Henry Dearborn, on the principles proposed by him.
All which is respectfully / submitted by


Oliv: WolcottSecry of the Treasy
                            
                        
                    